DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Rachel Rutledge on April 20, 2021.
It is noted that claims filed April 12, 2021 are based on the allowed claims of November 30, 2020, as is the Examiner’s Amendment below.

The application has been amended as follows: 
 	50. (Currently Amended) The method of claim 33, wherein the fungus is Aspergillus,  Blastomyces, Candidiasis, Coccidiodomycosis Coccidiodomycosis, Cryptococcus neoformans, Histoplasma sp., Pneumocystis sp., Stachybotrys,  Mucroymcosis, Sporothrix, fungal eye infections, ringworm, Exserohilum, Cladosporium, or combination thereof.  

 	53. (Currently Amended) The method of claim 40, wherein the parasite is a Euglenozoa, a Heterolobosea, a Diplomonadida, an Amoebozoa, a Blastocystic, an Apicomplexa, or combination thereof.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a nucleic acid detection system comprising a CRISPR system comprising a Cas13 protein that exhibits collateral activity, along with one or more guide polynucleotides, where the guide is able to bind to a target sequence and form a complex with the Cas13 protein.  The system further includes nucleic acid amplification reagents and an RNA-based masking construct.  The target sequence can include one or more microbial target sequences.
The prior art fails to disclose or suggest a polypeptide detection system comprising a CRISPR system comprising a Cas13 protein, one or more guide polynucleotides that can bind a target sequence and will form a complex with the Cas13 protein, which will bind to a trigger RNA.  The system further comprises nucleic acid amplification reagents, an RNA-based masking construct, and one or more detection aptamers that comprise a masked RNA polymerase promoter binding site or a masked primer binding site.
The prior art further fails to disclose methods of detecting microbes in samples, where the method employs the claimed nucleic acid detection system.

As noted above, claims filed April 12, 2021 are based on the allowed claims of November 30, 2020, as is the Examiner’s Amendment above.

The Terminal Disclaimers over U.S. Patent Nos. 10,266,776 and 10,266,887, filed April 30, 2020, and U.S. Patent Application Nos. 15/922,576; 15922,837; 16/285,128; and 16/494,279, filed September 17, 2020 are approved.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636